 AMERICAN LINEN SUPPLY CO137American Linen Supply Company and United Foodand Commercial Workers Union, Local No.1116. Case 18-CA-10346October 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 7, 1988, Administrative LawJudge Robert W Leiner issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief and the General Counsel filed cross-exceptions and a supporting brief The Respondentfiled an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnefsl andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrder1 In finding that the Respondent, through itsOctober 2 distribution of the memorandum to strik-ers, both threatened strikers with discharge ' forstriking and thereafter effectively discharged them,in violation of Section 8(a)(3) and (1) of the Act,we do not rely on Chromalloy American Corp, 286NLRB 868 (1987), enf denied 873 F 2d 1150 (8thCir 1989), cited by the judge Rather we rely onMars Sales & Equipment Co, 242 NLRB 1097,1101, 1102 (1979), enfd in pertinent part 626 F 2d567, 572-573 (7th Cir 1980), and W C McQuaide,Inc , 237 NLRB 177, 179 (1978), enfd on othergrounds 617 F 2d 349 (3d Cir 1980) In each ofthose cases the Board held, that an employer whoinformed lawful economic strikers that they hadbeen permanently replaced when in fact the em-ployer had not obtained such replacements, hadthereby terminated the strikers in violation of Sec-tion 8(a)(3) and (1) of the Act Although an em-ployer has the right under NLRB v Mackay Radio& Telegraph Co, 304 US 333 (1938), to perma-nently replace economic strikers, this right doesnot extend to withholding from them the right toreturn to their unoccupied jobs simply becausethey have gone out on strike A false statement'The Respondent's request for oral argument is denied as the record,exceptions, and briefs adequately present the Issues and the positions ofthe parties2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsthat permanent replacements have been obtainedaccomplishes this unlawful end NLRB v MarsSales & Equipment Co, supra, 626 F 2d at 573In the present case, on October 2, the day thestrike began, the Respondent's district manager,Edward L Pajunen, distributed a memorandum toemployees (first in a misdated version and thenwith the date corrected) about 10 minutes or sobefore 7 a m, the starting time for work Thememorandum told the striking employees that theyhad "until 7 a m" to "return to work" and that ifthey did not, "you are permanently replaced"Since the memorandum was drafted by Pajunenimmediately after a confrontation with the unionpresident over what was, to the Respondent, theunanticipated commencement of a strike on thatmorning, we find it reasonable to infer, particularlyin the absence of any evidence to the contrary, thatthe Respondent in fact made a false statementwhen it indicated that striking employees wouldactually be permanently replaced by 7 a m Thus,at the time it was distributed, the memorandumconstituted an unlawful termination threat underthe principles of McQuaide and Mars When thetime specified in the ultimatum arrived without theRespondent's having corrected its erroneous re-placement claim and without the employees'having ,yielded to the threat by abandoning theirstrike at the outset, the unlawful terminations oc-curred 32 The General Counsel has excepted to thejudge's failure specifically to conclude that the Re-spondent violated Section 8(a)(1) by its solicitationof employee support and assistance to employees, intheir efforts to withdraw from the Union althoughthe judge included a provision in his recommendedOrder reflecting such a violation We find merit inthis exception As the judge found, Personnel Man-ager Gustafson solicited ai least one employee towithdraw from the Union and the Respondentaided employees by furnishing withdrawal formsand notaries during work time to help in the proc-essing of the withdrawal cards Accordingly, wefind that the Respondent's aid and support to em-ployees in the filing of the withdrawal cards violat-3 Because the violations here are predicated on the employer's false-hood concerning permanent replacements, rather than on the theory ofChromalloy American Corp, supra (In which the Board found that the em-ployer acted unlawfully because It chose words, whether intentionally ornegligently, that threatened discharge as opposed to replacement), weneed not consider the significance of either Production Manager Mlaker'smid-December 1987 statement to striking employees Carpenter and Perryor a banner referring to "striking employees" that the Respondent dis-played on January 8, 1988 The judge Inferred from the former an admis-sion that the Respondent had Intended to terminate strikers on October 2,and the Respondent relied on the latter as evidence that it regarded thestrikers as striking employees rather than discharged employees Both areIrrelevant to the analysis on which we rely297 NLRB No 18 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed Section 8(a)(1) and thus tainted the Respond-ent's withdrawal of recognition on October 6,1987 Texaco, Inc , 264 NLRB 1132 (1982), enfd722 F 2d 1226 (5th Cir 1984), and cases citedtherein Further, as we find that the Respondent'salleged doubt of majority support was tainted byits unlawful solicitation and support of employeesin the filing of their withdrawal cards, as well asby its threatening the strikers with discharge anddischarging them on October 2, we conclude thatthe Respondent violated Section 8(a)(5) and (1) bywithdrawing recognition from the Union on Octo-ber 6 We therefore find it unnecessary to rely onthe judge's inference that news of the unlawful dis-charge was disseminated throughout the plant byOctober 6 in finding that the withdrawal of recog-nition was unlawful 4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AmencanLinen Supply Company, Hibbing, Minnesota, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order4 We also find merit in the General Counsel's exception to the judge'sfailure to find that the Respondent's unlawful discharge of the stnkers onOctober 2 and its unlawful withdrawal of recognition from the Union onOctober 6, converted the economic strike into an unfair labor practicestrike Though the judge decided that It was unnecessary to make a find-ing on the question of whether the economic strike had converted to anunfair labor practice strike, he did alternatively state that if such a findingwere necessary he would find that the stnke had converted For the rea-sons stated by the judge in his alternative analysis, we find that the Re-spondent s unlawful discharge of the strikers on October 2 and its unlaw-ful withdrawal of recognition from the Union on October 6 convertedthe economic strike Into an unfair labor practice strike See also C-LineExpress, 292 NLRB 638 fn 4 (1989) We note, however, that It is unnec-essary to modify the recommended Order in this respect as it alreadyprovides for the reinstatement of the strikers and the award of backpayRobert V Johnson, Esq , for the General CounselCecil R Hedger, Esq (Nelson & Harding, P C ), ofDenver, Colorado, for the RespondentWilliam D Watters, Esq (Halverson, Watters, Bye, Downs& Maki, Ltd), of Duluth, Minnesota, for the UnionDECISIONSTATEMENT OF THE CASEROBERT W LEINER, Administrative Law Judge Thismatter was heard on several occasions on and betweenMay 18 and June 2, 1988, in Hibbing, Minnesota, uponthe General Counsel's complaint' alleging, in substance,that Respondent violated Section 8(a)(1), (3), and (5) ofthe Act by1 The complaint is dated April 28, 1988 The Union s underlying unfairlabor practice charge was filed and served on January 19, 1988, and afirst amended charge was filed and served on March 21, 1988(a)On October 2, 1987, telling its employees engagedin picketing in support of an economic strike at Respond-ent's Hibbing facility, who had not been permanently re-placed, that they had been permanently replaced, there-by telling the employees that they had been terminated(b)On or about October 5 and 6 unlawfully supported,encouraged, and aided employees in the circulation of apetition seeking to decertify United Food and Commer-cial Workers Union, Local No 1116 (the Union)(c)On or about October 22, 1987, unlawfully interro-gated employees concerning their support for theUnion 2 With regard to the violation of Section 8(a)(3)of the Act, the complaint alleges that on October 2,1987, the Respondent discharged seven named employeesbecause of their engaging in a strike and because of theirunion activitiesWith regard to violation of Section 8(a)(5), the com-plaint alleges that on October 6 and October 23, Re-spondent unlawfully withdrew its recognition of theUnion as the exclusive collective-bargaining representa-tive of a unit of Respondent's employees and has thereaf-ter failed or refused to bargain with the Union concern-ing employees in that unit, and that Respondent engagedin this violation of Section 8(a)(5) notwithstanding an ab-sence of a good-faith doubt that the Union no longerrepresented a majority of the employees in the unit andafter having engaged in unfair labor practices in violationof Section 8(a)(1) and (3) of the Act Finally, GeneralCounsel alleges that since on or about October 2, theeconomic strike commencing October 2 was prolongedby unfair labor practices and became an unfair laborpractice strikeRespondent's timely filed answer admits certain allega-tions of the complaint, denies others, and denies commis-sion of any unfair labor practicesAt the hearing, all parties were represented by coun-sel, given full opportunity to call and examine witnesses,submit oral and written evidence, and to argue on therecord At the close of the hearing, counsel for the par-ties waived final argument and reserved the right tosubmit postheanng briefs Counsel for the General Coun-sel and counsel for Respondent submitted timely post-hearing briefs 3,On the entire record, including the briefs, and frommy particular observation of the demeanor of the wit-nesses as they testified, I make the following2 I dismissed the allegation concerning unlawful interrogation at theclose of General Counsel's case due to insufficient proof The matter hasnot been raised further by the General Counsel in his brief3 Bearing date of August 29, 1988, Respondent submitted a motion forleave to file a reply brief together with a reply brief The motion andreply brief, according to Respondent, are addressed "solely to theclaimed misrepresentation of the underlying record' by the GeneralCounsel and resulting misleading arguments Since I do not rely on thebriefs of any party for my factual determinations, nor, ordinarily, on thearguments of counsel, based on their factual analyses, for my ultimateconclusions and dispositions, in the exercise of my descretion, Coco-ColaBottling Works, 186 NLRB 1050 fn 2 (1970), I deny Respondent s motionand reject the proffered reply brief AMERICAN LINEN SUPPLY CO139FINDINGS OF FACTI RESPONDENT AS STATUTORY EMPLOYERRespondent, a Delaware corporation with places ofbusiness in St Paul, St Cloud, Bemidji, Hibbing, andDuluth, Minnesota, at all material times has been en-gaged in the business of the laundering and delivery oflinens for restaurants, gas stations, and other commercialcustomers During the calendar year ending December31, 1987, Respondent, in the course and conduct of itsbusiness operations, purchased and received at its Minne-sota facilities products goods and materials valued inexcess of $50,000 directly from points outside the Stateof Minnesota, and during the same period, performedlaundry service at its Minnesota facilities valued in exessof $50,000 which services were performed for and deliv-ered to customers located outside the State of MinnesotaRespondent concedes and I find that at all material timesRespondent was an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theActII THE UNION AS STATUTORY LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union, at all material times, has been and is alabor organization within the meaning of Section 2(5) ofthe Act 4III THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe complaint alleges and Respondent admits that thefollowing employees at its Hibbing, Minnesota facilityconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theActAll driver salesmen, maintenance men, maintenancehelpers, washmen, extractor-dry cleaners, rug wash-ers, roof-makeup, general launderers, C R T em-ployees and root foremen employed at its Hibbing,Minnesota facilities, excluding office clerical em-ployees, all other employees, guards and supervi-sorsThe complaint alleges and Respondent admitted at thehearing that, at all material times through October 6,1987, the Union, pursuant to Section 9(a) of the Act, hasbeen the designated exclusive collective-bargaining rep-resentative of the above unit and has been recognized assuch by Respondent Furthermore, the complaint, allegesand Respondent admits that such recognition has beenembodied in successive collective-bargaining agreements,the most recent of which was in effect for the periodJanuary 1, 1985, through December 31, 1986, which rec-' Respondent also concedes, as alleged, that Edward Pajunen,district/plant manager (Hibbing), Ruth Gustafson, office and personnelmanager, and Frank Mlaker, production manager, at all material timeshave been, and are, Respondent's supervisors and agents, respectively,within the meaning of Sec 2(11) and (13) of the Actognition was extended by agreement of the partiesthrough January 31, 1987.Moreover, the complaint alleges and Respondentadmits that on or about October 6, 1987, and again on orabout October 23, 1987, Respondent withdrew recogni-tion of the Union as the exclusive collective-bargainingrepresentative in the above unit, and since those dates,Respondent has failed and refused to recognize and bar-gain with the Union as the exclusive collective-bargain-ing representative in that unit.Lastly, the complaint alleges and Respondent admitsthat on or about October 2, 1987, certain employees ofthe Respondent represented by the Union and employedat Respondent's Hibbing, Minnesota facility ceased workconcertedly and engaged in a strikeThe Union has been the collective-bargaining repre-sentative in the Hibbing unit for about 20 years Thefinal 2-year agreement (G C Exh 10) between the par-ties covering this unit expired December 31, 1986 Theagreement was executed by Edward Pajunen as generalmanager, Bert Harstad as union president, Russ Johnsonas union business representative, and Respondent's vicepresident, B M Steiner Collective bargaining for a fur-ther contract reached impasse in January 1987 on theRespondent's final proposal of January 19, the existingcontract was extended into February 1987, but followingthe February 6, 1987 negotiation, impasse was declaredagain and on February 24 1987, Respondent notified theUnion that it was implementing its final offer of January19, 1987As early as November 1986, in the face of the ap-proaching termination of the collective-bargaining agree-ment (December 31, 1986), in collective-bargaining nego-tiations with the Union, Respondent was aware of thepossibility of a strike to support the Union's bargainingdemandsOn or about February 6, 1987, Pajunen dictated amemorandum (R Exh 10) and had it placed on the em-ployee bulletin board The document was drafted be-cause Pajunen received notice that a strike might com-mence on February 9, 1987 The document recites thatthe Union notified Respondent that the Respondent'sfinal offer was not acceptable and a strike would takeplace "soon" The document further observes that Re-spondent intended to continue operation but did notintend to hire permanent replacements for employeeswho would continue to work The document notifies theemployees that Respondent would inquire of them con-cerning which of them would report to work if therewas a strike on Febivary 9 Pursuant to Pajunen's memo-randum, Production Manager Frank Mlaker conductedinterviews with individual employees and groups of em-ployees, sometimes in the presence of the union shopsteward, concerning their intentions with regard to con-tinued working if there were a strike on February 9 Hewas never asked the meaning of "permanent replace-ment" by any of the employees as the term was used inPajunen's posted memorandum (Tr 1009)In the month before, on January 18, 1987, Respondenthad placed advertisements in the local newspaper declar-ing that Respondent was accepting applications for per- 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsons "interested in becoming employees of a progressivelinen supply company 5 Respondent spent 2 days inter-viewing the potential replacements and kept files onthem As it will be seen hereafter, when the stnke threatwas later renewed at the end of September, the applica-tions were apparently reviewed Respondent also com-piled a list of supervisors who would be brought to Hib-bing to train replacements and to assist in production anddelivery functions (Tr 1068)A strike vote of January 12 among 30 unit employeesshowed an overwhelming vote in favor of the stnke (tocommence after the expiration of the 1-month contractextension ending February 1987) In spite of the vote, nostrike occurred The record demonstrates that commenc-ing in February 1987, there was hostility between UnionBusiness Agent Russ Johnson and unit employee RogerExtrum (a member of the Union's contract negotiatingcommittee) concerning Johnson's fear that Extrum wasundermining Johnson's position as the Union's collective-bargaining representative in dealing with RespondentThere is also uncontradicted, credited evidence that, inmid-February 1987, Johnson told Extrum, at a unionmeeting, that he would "bury" both Respondent and"that son-of-a-bitch Ed Pajunen "The record is devoid of evidence concerning relation-ships between Respondent and the Union and, indeed,the Union and the unit employees, in the period Febru-ary through September 1987Amelia Rootes worked in the Hibbing plant as a tem-porary employee performing bargaining unit work inJune 1987 and was laid off immediately after Labor Dayfor lack of work In August, however, Rootes, havingheard employees talk about a union in the plant, spoke toProduction Manager Frank Mlaker and PersonnelManger Ruth Gustafson concerning whether there was aunion in the plant Both Mlaker and Gustafson, in sepa-rate conversations, told her that there was no union rec-ognized in the plant (Mlaker) and that there was nounion in the plant (Gustafson) Although Mlaker deniedthis element of his conversation with Rootes, I creditRootes Since Gustafson was never called as a witnessfor any purpose, Rootes' testimony concerning this con-versation with Gustafson is uncontradicted I creditRootesOn September 30, 1987, the Union called a meeting totake a strike vote Eleven of 17 attending employees (atotal of 38 employees in the unit, G C Exhs 1(a), 2)voted in favor of a strike to commence on Friday, Octo-ber 2, 1987 At the September 30 strike meeting, UnionPresident Burt Harstad and Union Business Agent RussJohnson mentioned to employees what could happen tothem if they elected to go on strike (R Exh 23, p 9)One employee recalled that Union President Harstad saidthat if they struck they could be permanently replaced(Tr 616), other employees heard Johnson and Harstadsay that they could be "terminated" (Tr 473, 968)5 To the extent that General Manager Pajunen testified that the noticesin the newspaper were "for applicants for permanent replacement" (Tr1067), it must be noted that the newspaper advertisements do not refer topermanent replacementsA The Strike and Picketing of October Z 19871 The picketline conversationStarting time for inside unit employees is 7 a m Pa-junen arrived at the plant about 6 15 a m and by thattime observed employees with picket signs at the threeentrances to the plant Sometime after about 6 30 a m,Pajunen came out of the front entrance of the plant andsaw Union President Harstad with Business Agent John-son standing near the curb in the street There were atotal of seven female employees acting as pickets andpicketing at the three entrances Linda Carpenter, RuthJohnson, Marjorie Richards, Betty Judnitsch, Linda LPerry, Roberta Hecimovich, and Mary J Suzick 6The recollections of several witnesses to conversationsbetween Pajunen, the pickets and Harstad vary BettyJudnitsch recalled that Pajunen asked Harstad "Did youtell these women what would happen to them if theysent out on strike?" She recalls that Harstad answered"yes" and that Pajunen, appearing to be upset and speak-ing in a raised voice, not his normal tone, said to the em-ployees "Did he tell you you would be fired? and theemployees answered "yes" Union President Bert Harstadrecalled that Pajunen asked him "Have you talked tothese people?" When Harstad said, "Yes," Pajunenasked, "Do they know they will be fired?" Harstad saidhe made no replyMary Suzick recalls Pajunen asking Harstad "Did youtell the girls what would happen if they didn't go towork?" to which Harstad answered "Yes," adding "Itold them if they didn't go to work they would be termi-nated and permanently replaced" She recalls that Pa-junen said nothingLinda Perry recalls that Pajunen asked Harstad "Didyou tell these people what would happen if they wentout on strike?" After Harstad said "Yes," Pajunen saidthat "they are fired and permanently replaced"Pajunen recalls that he asked Harstad if he had in-formed the striking employees about the potential oftheir being permanently replaced and that when Harstadresponded that he had, nothing further was said and Pa-junen returned to his officeOn the basis of the above conflicting testimony con-cerning the October 2 picket-line conversation what wassaid by Pajunen, Harstad and the employees, I concludethat (1) Pajunen asked Harstad if he had told the em-ployees what would happen if the employees went onstrike, (2) Harstad told him that he had, and (3) Pajunentold the seven (or a majority of them) employees andHarstad that they could be permanently replaced Con-trary, for instance, to Linda Perry's and other witnessestestimony, I conclude that Pajunen did not use the words"terminated" or "fired" in that conversation I draw thisconclusion notwithstanding that, as noted hereafter, Iregard Perry, for instance, as a credible witness for otherpurposes I do credit Pajunen whose testimony deniesuse of the words "fired" or "terminated" I fully creditRespondent's argument that the employees' recollectiono The complaint alleges that on or about October 2, 1987, Respondentdischarged the above-named seven pickets AMERICAN LINEN SUPPLY CO141of the words "fired" or "terminated" which some of theGeneral Counsel witnesses said they heard Pajunen use,came, rather, from their recollection of the September 30union meeting where Harstad and Johnson might wellhave used the words "terminated" or "fired" in describ-ing what "permanently replaced" meant Further, on theOctober 2 picket line, union agents Hardstad and John-son told the pickets that Pajunen's use of "permanent re-placement" was the equivalent of being "fired" (Tr 939)Pajunen's use of the expression "permanently replaced,"however, I find, as noted below, had no benign signifi-cance2 Pajunen's written communications to theemployees, October 2, 1987After Pajunen returned to his office following, thispicket line conversation, he handwrote a notice to strik-ing employees (R Br p 23)10/2/87To the Stnking employees of Amencan Linen•HibbingYou have until 7 A M, Fri Sept 2nd to return towork If you have not, you are permanently re-placedYou have the right to continue your hospitalizationand medical coverage at your expense Those formswill be given to youEdward L PajunenDistrict MgrPajunen photocopied this notice, returned to the street,and distributed copies to all the striking empoyees be-tween 6 30 and 645 a m There was no accompanyingconversation between Pajunen, any of the picketing em-ployees, or the union agentsWhen Linda Perry received the document (G C Exh5) from Pajunen, she noticed that the date was wrong, inparticular, that Pajunen had used the month of Septem-ber in specifying the obligation to return to work whenit was already October 2 on which they were picketingPerry commented on this to the other pickets who, sherecalled, chuckled over the matterA few minutes later, after Pajunen had returned to theoffice, he emerged again and distributed a second docu-ment (G C Exh 6) This document was the same as thefirst except that it now read that the employees had until"7 a m Fnday, October 2, to return to work If youhave not, you are permanently replaced" By this time itwas about 6 50 a m None of the pickets, at that time, orany other time, received any communication from Re-spondent which changed or explained the terms of eitherof these Pajunen communications which were distributedto them on that morning The seven strikers neverthelesscontinued to picket Three other unit employees (Pre-bich, Lehman, Mortenson) who appeared on the picketline at or about 7 a m were also served by Pajunen withGeneral Counsel's Exhibit 6 but crossed the picket line(Tr 475, 624-625)B Pre-Christmas Conversations with ProductionManager Frank Mlaker at the Shopping MallAbout a week before Christmas, striker Linda Carpen-ter went Christmas shopping at the Irongate Mall nearHibbing, Minnesota About 4 p m, she accidently metProduction Manager Frank Mlaker in the mall As Car-penter asked him about Respondent's Christmas partywhich had been held the night before, she saw stnkerLinda Perry coming from the other end of the mall Car-penter motioned her to come over Linda Perry thenjoined Linda Carpenter and Frank Mlaker Carpentertold Mlaker that she had heard that the strikers' Christ-mas present from the Company was to get their jobsback, but Mlaker said that they could not get their jobsback because they had been permanently replaced WhenLinda Perry asked him why they could not get nd of thereplacements•(as Mlaker recalled, "scabs") Mlaker saidthat Respondent could not do so because it would beagainst the law Carpenter then asked if the strikerscould come back to work if they agreed to accept theRespondent's IRA pension proposal rather than insist onthe Union's funded pension plan Mlaker asked if unionagent Russ Johnson was going to permit the employeesto suggest that Apparently when Carpenter and Perryspoke of getting their jobs back, Mlaker, according toPerry, said "[You] were all done as soon as [you] put[your] signs on" (Tr 610, Perry) Carpenter recalls thathe said, at this point "As soon as you put that picketsign on, you were no longer an employee of AmericanLinen" (Tr 662) At the end of the conversation, Mlakersaid that he would like to talk to Perry, Carpenter, andthe other striking employees over coffee and he wouldexplain to them further why they wouldn't be able tohave their jobs back (Tr 662) Mlaker denied tellingeither of them that they were "done" as soon as they puton the picket signs (Tr 1016) I do not credit his denialC Employee Withdrawal of Support from the UnionCommencing Monday, October 5, 1987On October 5, already dissatisfied with the Union'spoor representation, employee Kathryn Extrum over-heard employees talking about getting rid of the UnionOn the next day, October 6, she asked Personnel Manag-er Ruth Gustafson if there was something she could signto get the Union out Gustafson said that she wouldcheck into the matter Later the same day, Gustafsonsought out Extrum and handed her a typed paper (G CExh 3), which stated as followsiUFCW Local #11162002 London RoadP0 Box 6388Duluth, MN 55806To Whom It May ConcernI, Kathy Extrum, no longer desire to have Local#1116 represent me as my bargaining agent, effec-tive 10/6/87Signed 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhen Gustafson gave her the document, Extrum wason the work floor on the way to the lunchroom Thedocument already had her name typed in and Gustafsontold her that she did not have to sign it if she did notwant to, that the matter was entirely up to Extrum Atthe same time, however, Gustafson told her that if shedid chose to sign the document she should sign it beforea Notary Public who was downstairs in the employeelunchroom Extrum then proceeded to the lunchroomwhere she signed the document before the notary whowas sitting at a table She left the document (G C Exh3) with the notary and noticed that there were similardocuments on the table in front of the notary Extrumdid not know who arranged for the notary to be presentbut the notary public, Eugene Myer, is an officer of theSecurity State Bank in HibbingDuring the week of October 5, Personnel ManagerGustafson approached employee Mathew Caroon, theUnion's shop steward, while he was on his way to cof-feebreak and handed him a document (whether his namewas already typed on it is unclear) similar to the onewhich Gustafson handed to employee Kathryn ExtrumCaroon told Gustafson that he did not want to sign thedocument and returned it to Gustafson There were nowitnesses to the transaction between Caroon and Gustaf-sonEmployee Jesse Lantz testified that he signed a similarwithdrawal notice on October 6, 1987, and first learnedof the availability of the withdrawal notice from a coem-ployee He signed his withdrawal notice before a notarypublic on worktime (Tr 263)There is no dispute that there were 26 such notarizedemployee statements, each demonstrating a desire not tohave the Union represent the employee for collective-bargaining purposes (G C Exhs 4(a)-4(z)), that the doc-uments were completely typed when each of the signerssaw them, that the signers did not know who preparedthem or where they were preparedThere is also no dispute that these documents were no-tarized by three notary publics, that they are all officersof the Security State Bank of Hibbing, and that Respond-ent's plant manager, Edward Pajunen, is a director ofthat bank None of the notaries testified and there is noevidence concerning their presence at the Respondent'spremises to notarize these documents relating to unionrepresentation There is also no dispute that each of these26 documents were sent by certified mail to the Unionon and between October 7 and 27, 1987 Similarly un-known is the question of who paid the metered postagefor the certified mail When the Union received these 26documents, they were not honored as withdrawal re-quests Russell Johnson testified that the Union believedthe documents to be Respondent-sponsored and not thefree expression of the employees who executed themLikewise, there is no record proof concerning themeans by which these notarized employee statementswere tranferred to Respondent's possession In anyevent, however, on October 6, 1987, Respondent sent atelegram (R Exh 23, p 14) to the Union by which itwithdrew recognition, on the basis of about 23 (of the 26withdrawal statements ultimately signed) withdrawalstatements (R Br p 44) There were 38 unit employeesat the time About a week before Christmas, Extrumtelephoned the NLRB Regional Office to discoverwhether the Union had been decertified The NLRB rep-resentative told her that there was no record of any de-certification but that he would send her information re-lating to decertifying the Union She thereafter receiveda decertification petition from the Regional Office, typedup the petition (G C Exh 2) in Gustafson's office afterworking hours, got Personnel Manager Gustafson tophotocopy the employee withdrawal notices, got infor-mation from Gustafson concerning the various classifica-tions in the bargaining unit so that she could properlytype out the decertification petition, found an envelopein the office, placed everything in an envelope and gaveit to her husband (Roger Extrum) who mailed the peti-tion and supporting employee withdrawal documents tothe NLRB Regional Office The date of the filing of thedecertification petition is December 30, 1987Discussion and ConclusionsA The October 2 1987 Occurrences on thePicket LineThere is no dispute, and I find, that at the time of theinitiation of the strike and the subsequent picketing of6 30 a m, October 2, 1987, the Union and employees atHibbing were engaged in a lawful economic strikeWithin about 15 minutes of 7 a m, Pajunen served oneach of the seven striking pickets an ultimatum declaringthat they had until 7 a m to report to work, therebyabandoning the picket line The ultimatum was that ifthey did not do so "you are permanently replaced"As the General Counsel properly points out, Pajunen'swritten statement, twice served on the seven picketingstrikers, does not suggest that the employees might be re-placed, could be or would be replaced, it states that theyare permanently replaced I further agree with the Gen-eral Counsel that when, at 6 45 a m, the strike was onlyabout 15 minutes old, Respondent had not been aware ofthe existence of the strike and picketing prior to thatperiod In that 15 minutes, there was no suggestion, thatRespondent, by 7 a m, actually hired any permanent re-placements or reasonably had the opportunity to actuallyhire permanent replacements Thus, on this record, asRespondent concedes, there is no showing that perma-nent replacements were ever actually hiredThe discharge of economic strikers violates Section8(a)(1) and (3) of the Act Mars Sales ci Equipment Go,242 NLRB 1097 (1979), enfd 626 F 2d 567 (7th Cir1980), W C McQuaide, Inc , 237 NLRB 177 (1978),Abilities et Goodwill Inc , 241 NLRB 27 (1979), andthreatening employees that they will be discharged ifthey engage in an economic strike is a violation of Sec-tion 8(a)(1), Passavant Memorial Area Hospital, 237NLRB 138 (1978) As the General Counsel further ob-serves, falsely informing the strikers that they had beenpermanently replaced when they have not been perma-nently replaced constitutes evidence of an unlawful ter-mination in violation of Section 8(a)(1) and (3) of theAct Mars Sales ci Equipment Go, supra, W CMcQuaide, Inc , supra While it is true that an employer, , AMERICAN LINEN SUPPLY CO143absent an implicit or accompanying threat of reprisal,who truthfully informs employees of the possiblity ofbeing permanently replaced during a strike but fails toexplain all of the possible consequences of such replace-ment does not violate Section 8(a)(1) of the Act, SantaRosa Blueprint Service, 288 NLRB 762 (1988), ChromalloyAmerican Corp, 286 NLRB 868 (1987), the very fact oftelling economic strikers that they "are permanently re-placed" at 7 a m when, in fact, they had not been per-manently replaced (then or at any other time) constitutesnot only evidence of the forbidden retaliatory threatunder Chromalloy American Corp, supra, but evidence ofan unlawful termination of employment, Mars Sales &Equipment Co, supra at 1101, W C McQuaide, Inc ,supraI agree with Respondent that the record in this caseshows no evidence that any of the discharged strikerswere permanently replaced Respondent, argues, howev-er, with regard to the allocation of the burden of proof,that the instant case is not a case involving a refusal toreinstate, and only after a striking employee offers toreturn is the employer obliged to prove permanent re-placement (R Br p 53 ) I regard Respondent's premise,under the instant facts, to be inaccurate Consistent withthat position, however, Respondent further argues thatthis is not "a refusal to reinstate case," but rather a"straight discharge case" In the so-called straight dis-charge case, Respondent argues that since General Coun-sel raised the issue of permanent replacement as an ele-ment of his case, then the General Counsel must establishthat essential element as part of the prima facie case ofproving an unfair labor practice (R Br p 54)The Board, however, has taken a position contrary toRespondent's argument In Mars Sales & Equipment Co,supra, and W C McQuaide, supra, the Board, as here,was faced with statements by employers prior to anyoffer of return to work In Mars Sales & Equipment Co,supra at 1100-1101, the Board held that an employercommunication to employees engaged in an economicstrike that the employer "hired a permanent replacementfor your position, and no longer will need your services,effective immediately," not only was an unlawful termi-nation of employment in violation of Section 8(a)(3) and(1) of the Act because the statement was false, but alsoheld that the burden of proof to establish permanent re-placement was on the employer "[because] this assertionis based on matters within Respondent's peculiar knowl-edge, the burden of establishing its truth rests on Re-spondent" The court of appeals agreed NLRB v MarsSales & Equipment Co, 626 F 2d 567 (7th Cir 1980) Insum, therefore, in the above cases, the Board ruled, withregard to a statement which is false, concerning the per-manent replacement of economic strikers, that it not onlyconstitutes a violation of Section 8(a)(1) as an' unlawfulthreat, but the burden of proof, even absent a declinedemployee offer to return to work, remains on the employerto prove the "permanent replacement" of the allegedlyunlawfully discharged economic strikers, Mars Sales &Equipment Co, supra, W C McQuaide Co, supraAbsent such proof the violation of Section 8(a)(3) is fur-ther perfected IbidIn short Pajunen's October 2 ultimatum falsely told theeconomic strikers and other employees that they willhave been permanently replaced at 7 a m if they did notabandon the strike This creates an 8(a)(1) and (3) viola-tion under Chromalloy American Corp, supra, andsecond, regardless of the falsity of the ultimatum, Re-spondent failed to prove the threatened permanent re-placement•at any time•thus providing a further basisfor concluding, as I do, that the General Counsel, primafacie, proved that the seven picketing strikers were un-lawfully discharged on October 2, 1987B Production Manager Mlaker's Statements at theShopping Mall in December 1987(a) If there were any doubt as to what Respondent'sOctober 2 intent was when Plant Manager Pajunen toldthe employees that they had until 7 a m to report towork or else they "are permanently replaced," Produc-tion Manager Mlaker, in his pre-Christmas shopping mallconversation, eliminated any such doubt I have foundthat he told striking employees Carpenter and Perry,about a week before Christmas at the Shopping Mall,when they inquired whether they (i e, the strikers) couldreturn to work with the Union if they accepted the em-ployers pension plan, that they were no longer Respond-ent's employees ("done") as soon as they put the picketsigns on I infer from this statement that it was Respond-ent's intent on October 2 to discharge any employees assoon as they commenced identifying themselves as sup-porters of the economic strike by wearing picket signsand that when they did so, Respondent terminatedthem 7 That it was Mlaker, rather than Pajunen whomade this statement is not crucial since the SupremeCourt has declared, where employees have just cause tobelieve that an individual was acting for or on behalf ofmanagement, that that individual's actions are attributa-ble to the employer NLRB v Mars Saks & EquipmentCo, supra, citing Machinists v NLRB, 311 U S 72, 80(1940) In the instant case, it appears on this record thatthe second highest employer supervisor under EdwardPajunen (plant manager) was Production Manager FrankMlaker I conclude that the employees could reasonablybelieve that his statements were attributable to manage-mentC Respondent's DefensesRespondent defends on various grounds It argues firstthat Mlaker's denials concerning the pre-Chnstmas shop-ping mall conversations with Linda Perry and LindaCarpenter should be credited over Perry's and Carpen-ter's testimony I credit Perry and Carpenter because ofthe spontaneity and believability of their testimony uponmy observation of each of them, their mutual corrobora-tion and my dissatisfaction with Mlaker's credibility con-cerning his testimony denying parts of his conversation7 I reach this conclusion because a "reasonable employee, havingheard Mlaker s admission of what actually underlay Respondent s motiva-tion, would conclude that permanent replacement meant discharge,'Chromalloy Corp, supra, for having worn the picket signs and refusing toabandon the strike See also Palk Supply Corp, 249 NLRB 674 (1980) 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith Amelia Rootes, a former employee and a witnesswith no financial stake in this litigation I found Rootesto be a credible witness even in those elements whichwere not fully supported in her written statement givento a Board agent,8 and I particularly credit that part ofher testimony, undefiled by Mlaker, relating to Mlaker'sexpressed lack of surprise in Rootes' refusal to workunder nonunion conditions because of the proumon posi-tion of her uncle This Rootes' testimony, in turn, led meto generally credit her testimony concerning her conver-sations with Mlaker and to discredit Mlaker, includingMlaker's desire to get Rootes employment in a unionshop I have already discredited Mlaker's denial in tellingRootes that, in August 1987, there was "no union" inRespondent Supervisor Gustafson, according to Rootes,made the same false remark to Rootes, and Gustafsonwas not called to deny Rootes' testimony NLRB vLaredo Coca-Cola Bottling Co, 613 F 2d 1338 (5th Cir1980), cert denied 105 LRRM 2658 (1980) For theabove reasons, and because I was impressed by Carpen-ter's corroboration of Perry, I do not credit Mlaker's de-nials that he told Carpenter and Perry that they were"done" or "no longer employees" of Respondent as soonas they put on the picket signs (on October 2, 1987)Respondent also defends on the ground that it consist-ently treated the striking employees as employees (R Brp 69) In particular, it stated that it posted a banner onJanuary 8, 1988 (Tr 1047), showing that the employeeswho were on strike were still employees of the Companyby calling them "striking employees" On the other hand,the evidence is uncontroverted that Mlaker had a sub-stantial hand in the posting of the banner In fact, it waswholly a management idea (Tr 1051) In that situation,the banner becomes self-serving notwithstanding that itwas flown before the filing of an unfair labor practicechargeRespondent also suggests that there was no unionanimus in the record (R Br p 69) Since I have creditedPerry's and Carpenter's testimony that Mlaker told themthat they were "done" and no longer employees of Re-spondent as soon as they put the picket signs on, that isevidence of union animus Mlaker's conversations withRootes demonstrates further animus Pajunen's October 2ultimatum to picketing strikers containing a false and un-lawful threat of "permanent replacement" is also evi-dence of union animusRespondent also defends in the citation of the recentChromalloy American Corp, supra In that case, the em-ployer sent written communications to striking employ-ees on separate dates In the second communication, theemployer told the employees not only that they werepermanently replaced but that they were no longer em-ployed by the employer Because the second communica-tion referred to "former employment," the Board deter-mined that the employees could reasonably have inter-preted that statement as meaning that they had been dis-charged for refusing to abandon the strike In this8 The matters on which Respondent would impeach Rootes' testimonywere matters not appearing in her Board affidavit rather than testimonycontradictory of a prior sworn statement I regard this distraction as mgnificantregard, Respondent concedes only that the Pajunen letterof October 2 was "perhaps infelicitous" (R 'Br p 81)and notes that it was hurriedly written The fact of thematter, however, is that Pajunen is not only the managerof the plant but that he twice issued the threats of per-manent replacement in anger and gave the threatenedstrikers and three other employees to whom the ultima-tum was delivered substantial time to think over his ulti-matum The record is barren of any suggestion that thisultimatum was ever abandoned or adequately repudiatedby Respondent Passavant Memorial Hospital, 237 NLRB138 (1978)In any event, however, Chromalloy is distinguishableon its facts there was no suggestion in Chromalloy, ashere, of the clarity of the meaning of the threat of "per-manent replacement" Here, Mlaker told the employeesthat they were "done" as soon as they put the picketsigns on October 2Respondent further defends on the ground that therehas been a showing of its "commitment" for the use ofpermanent replacements and that Respondent is not obli-gated to actually show actual arrival on the job of thepermanent replacements (R Br p 53) The problemwith this defense is that it is factually unsupportedThere is no suggestion in the record that there was any"commitment" for employee replacement of any kind,permanent or otherwise The most that can be said isthat Respondent showed that it interviewed prospectivereplacements and allegedly kept files on them This doesnot prove that any prospective employee had received,at any time, "commitment" for employment or that therewere any permanent replacements Respondent furtherargues (Br p 53-54) that "no other inference is warrant-ed" other than that the striking employees were "timelyreplaced" Since there was no proof of any employmentcommitment to anyone or other effort to actually employreplacements, there can be no inference that the strikingemployees were permanently replaced, timely or other-wiseRespondent also defends on the ground that the Unionand some of the strikers (Suzick,. Johnson, Carpenter,and Richards> appeared at a hearing before the Depart-ment of Jobs and Training of the State of Minnesota inJanuary 1988 As a result of testimony taken in_that pro-ceeding (R Exh 23), the referee determined that the em-ployees were "terminated" within the meaning of thestatute (G C Exh 1(g)) On appeal, the decision of thereferee was reversed and the employees were disqualifiedfrom unemployment benefits Respondent notes (Br p35) that the reversal included the conclusions that al-though the claimants contended that they were "termi-nated," it was unclear on what evidence the claimantsdepended to support that position The Minnesota tribu-nal noted that when filing for unemployment benefits,the strikers indicated that they did not report for workbecause they were on strike, the claimants did not indi-cate that they ,did not report for work because they hadbeen discharged (R Br p 35)In the first place, there can be no question that the em-ployees were engaged in an economic strike and did notreport for work because they were on strike The dis- AMERICAN LINEN SUPPLY CO145charge came later In fact, the' strikers were dischargedbecause they refused to abandon the strike and come towork Thus in interpreting the Minnesota statute con-cerning why the employees did not report for work, itwas perfectly proper for the Minnesota tribunal to deter-mine that the employees were engaged in a strike andnever did report for work because of that strike Ofgreater importance, however, is the fact that althoughstrikers, including Carpenter, appeared and testified,there is no suggestion on this record that there was anyinquiry made of Carpenter concerning her Decembershopping mall conversations with Perry and Mlaker con-cerning the fact that the strikers were "done" as soon asthey put the picket signs on Thus, although I receivedin evidence the conclusions and indeed the nonverbatim,partial transcript of the Minnesota proceedings, and haveconsidered such evidence, Serendippitty-Un-Ltd , 263NLRB 768 (1982), I can give It little weight The Minne-sota tribunal was interpreting its own statute with regardto the lessons why the employees did not report forwork, i e, a strike, and, more important, there is noshowing that crucial later evidence of Respondent'sintent, available to me, was available to that tribunalTo sum up, recognizing that, under Chromalloy Ameri-can Corp, supra, an employer stating that an employeeon strike has been permanently replaced does not createa discharge, here, as in Chromalloy American Corp andMars Sales & Equipment Co, supra, Respondent wentfurther The Mlaker conversation at the shopping mallbefore Christmas clearly evinces that Respondent haddischarged employees on the preceeding October 2,1987At bottom, what occurred in this case was that PlantManager Pajunen (and later, Production ManagerMlaker) were using the legalistic term "permanent re-placement" (see Chromalloy American Corp on thispoint), instead of direct words like "discharged" or"fired," as some sort of magic talisman, the use of which,they apparently thought, would protect them from theworkings of the National Labor Relations Act While theAct forbids the discharge of economic strikers, it doesnot forbid "permanent replacement" Magic words, how-ever, are no defense when the intent, as here, ratherclearly shows that Respondent's desire was to dischargethe strikers in retaliation for their engaging in lawfulunion activity "Magic words," as the Board has consist-ently found, cannot be used to obscure motive andintent Lustrelon, Inc , 289 NLRB 378 (1988), Bosk Paint& Sandblast Co, 270 NLRB 514 (1984)I therefore conclude, as alleged, that Respondent onOctober 2, 1987, in violation of Section 8(a)(3) and (1) ofthe Act, discharged the seven striking picketsD The Tainted Withdrawal of Recognition onOctober 6, 1987The complaint alleges that on October 6, 1987, Re-spondent unlawfully withdrew recognition The evidenceshows that on that date, Respondent's attorney, Harding,notified the Union, on the basis of the employee-signedrequests of withdrawal from the Union, that Respondentwas withdrawing recognition The evidence furthershows that on or about December 30, 1987, employeeKathryn Extrum, filed a decertification petition in Case18-RC-1679 submitting copies of the employee with-drawal requests (G C Exhs 4(a)-4(z)) as support for thedecertification petitionIt is unnecessary here to reach or decide the some-times delicate question whether Respondent's week ofOctober 5 and December activities (in at least one in-stance of Ruth Gustafson personally soliciting an em-ployee to withdraw from the Union and otherwise pro-viding photostatmg and secretarial help in the duplica-tion and notarization of the withdrawal requests and theuse of Respondent's equipment in the typing of the de-certification petition) unlawfully promoted the employeewithdrawals from the Union and the decertification peti-tion or whether Respondent was merely exercising itsright of free speech Texaco, Inc v NLRB, 722 F 2d1226 (5th Or 1984) For, in the instant case, havingfound that on October 2, 1987, Respondent, violatingSection 8(a)(1), unlawfully threatened seven lawfullystriking employees, and at least three other employees,with false, retaliatory threats of "permanent replace-ment" if they failed to cease picketing or, in any case, ifthey failed to report for work, and then discharged allseven of the picketing economic strikers, thereby violat-ing Section 8(a)(3) and (1) of the Act, the October 6,1987 withdrawal of recognition was tainted as was thesubsequent December 30 decertification petition While,in the instant case, Respondent's October 6 withdrawalof recognition was based on 23 of the 26 employee nota-rized statements of withdrawal of support from theUnion, those withdrawals were tainted by Respondent'simmediately prior unfair labor practices and brings thecase within the Board's rules in Hearst Corp, 281 NLRB764 (1986), and Wallkill Valley General Hospital, 288NLRB 103 (1988) As stated in Wallkill Valley GeneralHospitalIn Hearst Corp, 281 NLRB [764] (Sept 30, 1986),the Board restated its position that a decertficationpetition will be valid only if, prior to an employer'sreliance on the petition, it is not engaged in conduct"designed to undermine employees' support for, orcause their disaffection with, the Union" If an em-ployer has engaged in such conduct, the decertifiba-lion petition will be found to have been tainted bythe unfair labor practicesAs above noted, Respondent's October 6 withdrawalof recognition was based on 23 employee notarized withdrawals from the Union These withdrawals came aboutonly 3 or 4 days after the unlawful threat of "permanentreplacement" made to strikers and nonstrikers, and theimmediate discharge of all the economic strikers, violat-ing Section 8(a)(3) of the Act I find and conclude thatRespondent's October 2 threats, in violation of Section8(a)(1) and its violation of Section 8(a)(3) on the sameday in the mass discharge of the strikers were both "de-signed to undermine emplayees' support for or causetheir disaffection with, the Union," Hearst Corp, supraThis Respondent conduct affected both the employees'withdrawals from the Union and the December decertifi-cation petition In this regard the speed of mass employ- 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDee disaffection from the Union (October 6) following theunfair labor prctices (October 2) must be seen as a directcause thereof As in Tenneco, Inc , 288 NLRB 888 (1988),here, the very speed of the employee disaffection follow-ing the October 2 threat of "permanent replacement" toat least 10 of 38 employees is persuasive evidence thatthe employees, commencing October 6, were unlawfullycoerced into signing the notarized withdrawals of sup-port from the Union In any event, any uncertainty as tocausation must be resolved against Respondent which en-gaged in the misconduct and which has the affirmativeobligation to establish a good-faith doubt of the Union'smajority status before withdrawal of recognition An em-ployer who engages in misconduct against lawful em-ployee union support must be held responsible for theforeseeable consequences of its conduct Tenneco, Inc ,supraThe rules, generally stated in Hotel & Motel EmployeesLocal 19 v NLRB, 785 F 2d 796 (9th Cir 1986), showthat once a Union is recognized, it enjoys a presumptionof continued majonty status which is rebuttable An em-ployer may rebut the presumption of continued majoritystatus if it shows by clear, cogent and convincing evi-dence that the Union was in the minority or that the em-ployer had a good-faith reasonable doubt of majoritystatus Brooks v NLRB, 348 U S 96, 104 (1954) The rea-sonable doubt must be asserted in good faith and maynot be raised in the context of any employer activitiesaimed at causing disaffection with the Union NLRB vCarilli, 648 F 2d 1206 (9th Cir 1981), Clear Pine Moldingv NLRB, 632 F 2d 721, 730 (9th Cir 1980), cert denied451 U S 984 (1981) Where the General Counsel, ashere, presents evidence that the Union's decline in sup-port was attributable to the employer's misconduct, theemployer's claim of good-faith reasonable doubt failsNLRB v Sacramento Clinical Laboratory, 623 F 2d 110(9th Cir 1980), Dalewood Rehabilitation Hospital vNLRB, 566 F 2d 77, 80 (9th Cir 1977) Thus, a good-faith doubt defense to a refusal-to-bargain allegation re-quires the employer to present clear, cogent, and covinc-ing evidence both of (1) a reasonable good-faith doubt ofmajority status (2) in a context free of employer activitiesaimed at causing disaffection Hotel & Motel EmployeesLocal 19 v NLRB, 785 F 2d 796 (9th Cir 1986)Where, as here, Respondent unlawfully and falselywarns 10 employees, including 3 nonstrikers, of dis-charge if they do not report for work and then unlawful-ly discharges 7 of 38 unit employees on the first day ofthe economic strike, it is highly unlikely that, 4 dayslater, the remaining employees executed their withdraw-als of support from the Union as a matter of their ownfree choice In this regard, the dissemination of the newsof the October 2 unfair labor practices must be inferredto have spread throughout the unit by October when thewithdrawals started Bakers of Paris, Inc , 288 NLRB 991(1988)E The Alleged Unfair Labor Practice StrikeIt seems to me unncessary to pass on the question ofwhether and if the economic strike originating on Octo-ber 2, 1987, was converted into or prolonged by the Re-spondent's unfair labor practices The reason is that theremedy afforded to the seven affected employees is theequivalent to or surpasses any remedy which might bedetermined with a finding of an unfair labor practicestrike Thus, although there would appear to be certainhypothetical situations in which a finding of an unfairlabor practice strike would be pertinent, I conclude thatit is not in this case since the remedies here afforded tothe parties are at least the equivalent thereof and a find-ing of an unfair labor practice strike based upon theoreti-cal considerations should await the happenings of thoseconsiderations rather than be made unnecessarily hereinIn any event, however, were that finding necessary, Iwould find that the economic strike of October 2 wasconverted to an unfair labor practice strike no later thanon October 6, 1987, when, in response to Respondent'sunlawful threat of "permanent replacement," 23 employ-ees withdrew their support for the Union and Respond-ent unlawfully withdrew recognitionWhile I have found, above, that displays of employeedisaffection from the Union were based, in substantialpart, on Respondent's unlawful conduct of October 2,that does not mean that the object of the October 2 eco-nomic strike was shown to have changed on that dateFor instance there was no overt manifestation of a pro-test of unfair labor practices until the opening of the in-stant hearing when the picket signs were changed to pro-test unfair labor practices See Burkart Foam, Inc , 283NLRB 351 (1987)An employer's unfair labor practices convert an eco-nomic strike into an unfair labor practice strike onlywhere there is substantial evidence that the unfair laborpractices prolong the strike Burkart Foam, supra, citingSoule Glass & Glazing Co v NLRB, 652 F 2d 1055,1079-1080 (1st Cir 1981) (other citations omitted)Here, following unlawful threat of discharge, the re-sulting employee withdrawal of union support and Re-spondent's withdrawal of recognition on October 6, perse, prolong the strike because the withdrawal of recogni-tion deprives the employees of their bargaining repre-sentative and thereby precludes the possibility of reach-ing agreement on a contract and impedes the settlementof the erstwhile economic strike Rose Printing Co, 289NLRB 252 (1988), and Sanderson Farms, 271 NLRB1481 (1984) 9CONCLUSIONS OF LAW1 By discharging its employees Mary Suzick, LindaPerry, Linda Carpenter, Ruth Johnson, Marjorie Rich-ards, Roberta Hecimovich, and Betty Judnitsch becausethey engaged in a lawful economic strike on October 2,1987, Respondent thereby unlawfully discriminatedagainst employees engaged in a lawful union activity and9 Quite independently of the unlawful taint of Respondent s October 2unfair labor practices on the October 5 et seq employee notarized with-drawals of union support, there is evidence that Supervisor Gustafson said to Kathryn Extrum in executing the decertification petition, filed December 30, 1987, taints that document Kathyn Extrum, with Gustafson sknowledge, used Gustafson s office and typewriter, got Gustafson sadvice on describing the unit, had Gustafson duplicate the October nota-rized employee withdrawals, and used Respondent envelopes to send thedocument See Rose Printing Co, supra ' AMERICAN LINEN SUPPLY CO147engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act2 By threatening its employees with discharge on Oc-tober 2, 1987, because they engaged in, or refused tocease engaging in, a lawful economic strike, Respondentviolated Section 8(a)(1) of the Act3 At all material times, United Food and CommercialWorkers Union, Local 1116, has been the exclusive col-lective-bargaining representative of the employees of theRespondent in the following appropriate unitAll driver salesmen, maintenance men, maintenancehelpers, washmen, extractor-dry cleaners, rug wash-ers, roof make-ups, general launderers, C R T em-ployees and roof foremen employed at Respondent'sHibbing, Minnesota facility, excluding office clericalemployees, all other employees, guards and supervi-sors within the meaning of the Act4 On October 6, 1987, by withdrawing recognition ofthe Union as the exclusive collective-bargaining repre-sentative of Respondent's employees in the above Hib-bing unit and, since that date, by failing and refusing torecognize and bargain with the Union as the exclusivebargaining representative of its employees in the aboveunit, when Respondent did not then, or at any other ma-terial time, have a good-faith doubt concerning the ma-jority status of the Union in that unit, Respondent violat-ed Section 8(a)(5) and (1) of the Act5 By virtue of Respondent's conduct, including thatdescribed in paragraphs 1, 2, and 4, above, Respondentunlawfully caused employee disaffection from the Unionand assisted in the preparation and filing, on December30, 1987, of the decertification petition in Case 18-RD-1679, thus violating Section 8(a)(1) and (5) of the Act6 The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theActTHE REMEDYHaving found that Respondent has committed variousunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative achon designed to effectuate the policies ofthe Act in the manner customary in such cases,Having found that Respondent unlawfully dischargedthe above-named seven employees because they engagedin, or refused to cease engaging in, a lawful economicstrike, I shall recommend that they be offered reinstate-ment to their old jobs or, if those jobs no longer exist, tosubstantially equivalent employment, discharging, if nec-essary, any replacement, together with backpay, Abilities& Goodwill, 241 NLRB 27 (1979), enf denied 612 F 2d 6(1st Cir 1979), computed on a quarterly basis as de-scribed in F W Woolworth Go, 90 NLRB 289 (1950),with interest thereon to be computed in accordance withNew Horizons for the Retarded, 283 NLRB 1173 (1987)I shall also recommend that Respondent be ordered toforthwith recognize and bargain in good faith with theUnion and that the decertfication petition in Case 18-RD-1679 be dismissedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, American Linen Supply Co, Hib-bing, Minnesota, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Discharging, or otherwise disciplining, any employ-ee because that employee engages in a lawful economicstrike or in other activities evincing sympathy for, mem-bership in, or activities on behalf of United Food andCommercial Workers Union, Local No 1116, or anyother labor organization, or because any such employeesengage in concerted activities protected by Section 7 ofthe Act(b)Threatening any employee with discharge or otherdiscipline or retaliation because he or they engage in, orrefuse to cease engaging in, a lawful strike or other con-certed activities protected by Section 7 of the Act(c)Withdrawing recognition from the above-namedUnion when,Respondent fails to have a good-faith doubtthat the Union is the statutory bargaining agent of itsemployees in the following appropriate unit or refusingto bargain collectively in good faith with the above-named union in the following appropriate bargainingunitAll driver salesmen, maintenance men, maintenancehelpers, washmen, extractor-dry cleaners, rug wash-ers, roof make-up, general launderers, C R T em-ployees and roof foremen employed at Respondent'sHibbing, Minnesota facility, excluding office clericalemployees, all other employees, guards and supervi-sors within the meaning of the Act(d)Assisting and supporting employee withdrawals ofsupport from the Union or the filing of a petition to de-certify the Union(e)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguarateed in Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer to Roberta Hecimovich, Betty Judnitsch,Ruth Johnson, Marjorie Richards, Mary Suzick, LindaPerry, and Linda Carpenter immediate and full remstat-ment to their former jobs or, if such jobs no longer exist,to subtantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dischargingif necessary any replacements in said jobs, and makeeach of them whole for any loss of earnings in themanner set forth in the remedy section of this decision(b)Rescind any and all communications to the Unionwherein Respondent withdrew recognition from the10 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion as the collective-bargaining representative of theemployees in the above appropriate unit(c)Forthwith notify the union in writing that Re-spondent is willing to recognize and bargain collectivelyin good faith with the Union as the exclusive representa-tive of Respondent's employees in the above appropralteunit with respect to wages, hours, and other terms andconditions of employment and, if agreement is reached,to sign a contract(d)Remove from Respondent's personnel records ofthe employees named in paragraph 2(a) hereof any andall references to their being discharged or replaced andnotify each of them, in writing, that this has been done,and that evidence thereof will not be used as a basis forany future disciplinary action(e)Preserve and, on request, make available to theBoard through its agents and for examination and copy-ing, all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order(f)Post at Hibbing, Minnesota place of business copiesof the attached notice marked "Appendix" Copies ofthe notice, on forms provided by the Regional Directorfor Region 18, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the decertification peti-tion in Case 18-RD-1679 be dismissedIf this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board" shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT discharge, or otherwise discipline, anyemployee because of said employees' sympathy for,membership in, or activities on behalf of United Foodand Commercial Workers Union, Local No 1116 or anyother labor organization, or because any such employeeengages in concerted activities protected by by Section 7of the ActWE WILL NOT threaten any employee with dischargpor other discipline or retaliation because he or they en-gaged in, or refused to cease engaging in, a lawful strikeor other concerted activity protected by Section 7 of theActWE WILL NOT withdraw recognition from the above-named union when we fail to have a good-faith doubtthat the Union is the statutory bargaining agent of ouremployees in in the following appropriate unit or refus-ing to bargain collectively in good faith with the above-named Union in the following appropnate bargainingunitAll driver salesmen, maintenance men, maintenancehelpers, washmen, extractor-dry cleaners, rug wash-ers, roof make-ups, general launderers, C R T em-ployees and roof foremen employed at Respondent'sHibbing, Minnesota facility, excluding office clericalemployees, all other employees, guards and supervi-sors within the meaning of the ActWE WILL NOT assist and support employee disaffectionfrom the union or the filing of any petition to decertifythe UnionWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed in Section 7 of the ActWE WILL offer to Roberta Hecimovich, Betty Jud-mtsch, Ruth Johnson, Marjorie Richards, Mary Suzick,Linda Perry, and Linda Carpenter immediate and full re-instatement to their former jobs or, if such jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,discharging if necessary and replacements in said jobs,and make each of them whole for any loss of earningsWE WILL rescind any and all communications to theUnion wherein we withdrew recognition from the Unionas the collective-bargaining representative of the employ-ees in the above appropriate unitWE WILL forthwith notify the Union in writing thatwe are willing to recognize and bargain collectively ingood faith with the Union as the exclusive representativeof Respondent's employees in the above appropriate unitwith respect to wages, hours, and other terms and condi-tions of employment and sign a contract if agreement isreachedWE WILL remove from Respondent's personnelrecords of the employees named herein any and all refer-ences to their being discharged or replaced and notifyeach of them, in writing, that this has been done and thatevidence thereof will not be used as a basis for anyfuture disciplinary actionAMERICAN LINEN SUPPLY COMPANY